Judge Simpson
delivered the opinion of the Court.
Goodrum brought a suit against Maxwell by petition and summons on a promissory note executed on the 14th December, 1846, and obtained a judgment by default.
The defendant then appeared and moved to arrest the judgment, because, first, the words “or order,” contained in the note, were omitted in the copy of it, set forth in the petition; and secondly, because the note itself had a seal appended to it, which was not shown by the copy inserted in the petition.
The motion in arrest of judgment was overruled, and the defendant has appealed.
A'mere promissory note, for the payment of money, has the same effect under our statute and the law which operates in this State upon such writings, with or without the words “or order” following the name of the payee. These words are not necessary to render it assignable, nor do they impart any additional validity to the writing. They are, therefore, an immaterial and not a substantial part of the note.
The statute of 1812, (1 Stat. Law, 343,) abolished the common law distinction between sealed and unsealed writings for the payment of money; and as this note was executed since the passage of that act, it has, in *287our State, the same effect and dignity without the seal that it has with it.
Williams for appellant; Palmer for appellee.
The petition in a suit of this kind, only professes to set out the substance of the note sued on. The alleged omissions being merely of immaterial parts of the note do not show that the petition did not contain a substantial copy of the note upon which the suit was founded.
Wherefore, the judgment is affirmed.